Citation Nr: 0507995	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  02-04 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a right shoulder injury 
as secondary to the veteran's service connected right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel







INTRODUCTION

The veteran served on active duty from December 1959 to 
February 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, that denied the veteran's claim of entitlement 
to service connection for a right shoulder disability.  


FINDINGS OF FACT

1.  Service connection is in effect for the following: 
postoperative residuals, right knee disability, 10 percent 
disabling; status post left total knee replacement, 30 
percent disabling; duodenal ulcer, 10 disabling; and 
hemorrhoids, 0 percent disabling. 

2.  The right shoulder disability is causally related to his 
service connected right knee disability.


CONCLUSION OF LAW

A right shoulder disability is proximately due to the 
veteran's service connected right knee disability.  38 C.F.R. 
§ 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003)

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decision noted above, a March 2002 statement of 
the case, supplemental statements of the case dated August 
2003 and December 2004, a VCAA letter dated July 2004, and a 
Board remand dated July 2003.  These documents, collectively, 
provide notice of the law and governing regulations, as well 
as the reasons for the determination made regarding his 
claim.  By way of these documents, the veteran was also 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
his behalf.  He was also informed of what evidence VA would 
obtain.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist the 
veteran in obtaining any relevant evidence available to 
substantiate his claim.  All available relevant records 
identified have been obtained and associated with the claims 
folder.  The veteran received a VA examination in May 2003.

The Board notes that the March 2002 VCAA letter was mailed to 
the veteran subsequent to the appealed rating decision in 
violation of the VCAA and the veteran was not specifically 
informed to furnish copies of any evidence in his possession 
as required by 38 C.F.R. § 3.159.  The Board, however, finds 
that in the instant case the veteran has not been prejudiced 
by this defect.  

In this regard, the Board notes the veteran was provided 
notice of the division of responsibility in obtaining 
evidence pertinent to the case and ample opportunity to 
submit and/or identify such evidence.  Therefore, under the 
circumstances, the Board finds that any error in the 
implementation of the VCAA is deemed to be harmless error.  
VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993


Factual Background

The veteran asserts that his current right shoulder 
disability should be service connected secondary to his 
service connected knee disabilities.  Specifically, the 
veteran states that that instability of his knee caused him 
to fall, injuring his shoulder.  

The veteran's service medical records are negative for 
complaints of, or treatment for, any shoulder disability.

A private medical record dated June 1970 indicates that, four 
weeks previously, the veteran had been in a car accident, in 
which he felt that he snapped his shoulder while holding the 
steering wheel.  He noted no pain at the time of the 
accident, but about a week later, his shoulder began to ache 
and he noticed some throbbing in his fingers.

Upon examination, palpation along the right trapezius caused 
some discomfort over the suprascapular notch and along the 
flare of the trapezius towards the neck.  He had good range 
of cervical motion, but with the extremes of forward flexion, 
and tilting of his head to the left, he had discomfort in the 
right trapezius.  Abduction of the shoulder was also 
bothersome and he had a tendency to hike his shoulder with 
abduction beyond 70 degrees.  He had been on a muscle 
relaxant and felt that this helped.  X-rays were noted to be 
unremarkable.  The examination advised the veteran to 
continue with hot packs, muscle relaxants, and pendulum 
exercises.

When seen privately for follow up in October 1970, the 
veteran stated that he continued to have intermittent 
difficulty with his right shoulder, particularly with 
reaching and in the process of doing physical activity.  On 
examination, the veteran appeared to be uncomfortable with 
thumb pressure in the suprascapular notch on the right in the 
area of the suprascapular nerve.  There was no evidence of 
atrophy of the upper extremities, or about the shoulders.  
His grip was good.  His neurological picture was intact.  The 
examiner indicated that he felt the veteran continued to have 
some myofascial complaints in the area of the right shoulder 
that the examiner felt would subside with time.

In May 1979 the veteran was hospitalized at a private 
facility for a previous fracture of the left clavicle.  He 
underwent removal of the distal clavicle.

In April 1998 the veteran underwent a left total knee 
replacement at a VA medical facility.  Of record are VA 
medical records covering treatment from 1999 to 2002.  These 
records show that during 1999 he was seen for follow-up for 
the knee replacement.  From March to July 1999 he reported 
frequent buckling and weakness of the left knee.  On July it 
was reported that the buckling was decreasing with increased 
stabilization.  He was seen in October 1999 for right 
shoulder complaints.  At that time in reported that one month 
ago he fell and hurt his shoulder.  In November 1999 he 
reported that his right knee gives out on him and he falls.  
He recently fell and hit his right shoulder against a brick 
building.  A November 1999 x-rays noted an old outer 1/3 
clavicle fracture.  A lucent line was noted, which was felt 
to possibly represent a healing fracture.  Objective findings 
were felt to be consistent with a possible rotator cuff 
injury.  The veteran received several weeks of physical 
therapy for this injury.

An April 2000 VA X-ray of the veteran's shoulder noted a 
linear lucency at the lateral third of the right clavicle 
proximal to the acromioclavicular joint, which was felt to 
represent an old fracture.  The acromioclavicular joint was 
normal, with no anterior or posterior dislocation.  There was 
a tiny density inferior to the glenoid, which it was felt 
could be secondary to previous trauma.

August 2000 VA X-rays of the veteran's right shoulder noted 
an old ununited fracture of the distal third of the clavicle 
which resulted in a separate large ossific fragment between 
the clavicle and the acromion.  The glenohumeral joint was 
maintained.  No acute injury was seen.

A letter from a private physician dated October 2000 
indicates that the veteran had been seen by him for multiple 
joint problems involving osteoarthritis, and had an 
impingement problem with his right shoulder, which was being 
followed by the VA.

A VA treatment record from October 2000 indicates that the 
veteran was being seen for follow up of right shoulder pain.  
It was noted that the veteran had previously been given 
cortisone injections in the subacromial space twice without 
relief of the pain, and that physical therapy had not helped 
the veteran.

Upon examination, the veteran had right shoulder tenderness 
in the area of the supraspinatus insertion and also the area 
of the acromioclavicular joint.  The Hawkins sign was 
positive.  The veteran was noted to have extreme pain both 
anteriorly and posteriorly in the shoulder with elevation 
above 90 degrees abduction.  An impingement test was 
performed at that time with 5cc of Lidocaine injected 
anterolaterally into the subacromial space with some relief 
of the veteran's discomfort.  The veteran was noted to be 
status post distal clavicle resection, status post an injury 
to his right shoulder roughly 30 years ago.  The examiner 
indicated that today, based on the veteran's examination, it 
was difficult to assess exactly what component of the 
veteran's shoulder anatomy was causing the pain.  The 
examiner indicated that the veteran had some symptoms of 
shoulder impingement, but it was also believed that some of 
the veteran's pain might be partially coming from regrowth of 
the bone from the area of the distal clavicular excision, 
which the examiner felt might need to be removed to help in 
improving the pain.  Therefore, the veteran was scheduled for 
right shoulder arthroscopy with possible distal clavicle 
excision of regrown bone.

VA records indicate that a right shoulder arthroplasty with a 
mini open distal clavicle resection and partial acromioplasty 
was performed in December 2000.

In December 2000, the veteran was seen at the VA two weeks 
status post right acromioplasty with excellent range of 
motion.  The veteran was prescribed physical therapy to 
recover from surgery.

A VA outpatient treatment report dated January 2001 noted 
that the veteran's right shoulder had well healed scars from 
his recent surgery.  He was nontender over the AC joint and 
the glenohumeral joint, and his range of motion and strength 
were both good.

The veteran was discharged from physical therapy at the VA in 
February 2001, after findings of no pain in the right 
shoulder, increased strength, and active range of motion.

The veteran was seen at the VA in September 2001 for follow 
up of his right shoulder pain.  At that time, the veteran 
reported right shoulder pain especially when raising his arms 
above his head.  His right shoulder showed minimal tenderness 
around the acromioclavicular joint.  He could actively 
forward flex to 170 degrees, and actively abduct to 170 
degrees with pain at the end range of motion.  His 
supraspinatus was approximately 4/5, but otherwise his 
rotator cuff muscles were strong.  His sensation was intact 
throughout.  The veteran was diagnosed with right shoulder 
mild impingement.  

The veteran appears to have undergone further physical 
therapy for his shoulder at the VA in October 2002.

The veteran received a VA examination for his right shoulder 
in May 2003.  It is unclear from a review of the report 
whether the examiner had the opportunity to review the 
adjudication claims folder.  At that time, the veteran 
reported having a fracture of the right clavicle in 1970 in 
an automobile accident, which required operative intervention 
of the fracture clavicle.  He reported recovering well from 
that, but then falling in 1999 due to problems with his 
knees.  The veteran related his medical history.

Examination of the right shoulder revealed two scars on the 
distal end of the veteran's right shoulder.  The range of 
motion of his right shoulder was markedly limited.  Abduction 
was to 90 degrees.  Forward elevation was to 90 degrees.  
Backward elevation was only 20 degrees.  Internal rotation 
was 20 degrees, and external rotation was 50 degrees.

The examiner concluded that, in light of the fact that the 
veteran has had a previous fracture of his right clavicle in 
1970, the exact relationship of service connection to his 
right knee buckling and causing him to fall was a very 
questionable one.  The examiner indicated that it seemed more 
likely that the veteran developed degenerative arthritis of 
his right clavicle which subsequently caused him to have 
definitive orthopedic surgery with resection of the distal 
end of his right shoulder and acromioplasty.  The examiner 
indicated that the delay in recognition of the injury to the 
veteran's right shoulder was very apparent.

Analysis



Secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. §  3.310 (2004).  
Secondary service connection may be established for a 
disorder which is aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Initially, the Board is satisfied that the injury to the 
right shoulder the veteran sustained apparently in September 
1999 was the result of his service connected right knee 
giving way.

In this regard, the VA examiner in May 2003 opined that the 
veteran's right shoulder disability was more likely related 
to a development of degenerative arthritis of the veteran's 
right clavicle, due to his injury to that area in 1970, 
rather than related to the fall the veteran sustained in 
1999.  In support of that theory, the examiner pointed to a 
delay in recognition of the injury to his shoulder following 
his fall in 1999.  

However, the record shows that the right shoulder, to include 
the clavicle, had been asymptomatic since the 1977 surgery 
until 1999, a period of approximately 22 years.  Following 
the 1999 fall and injury, the veteran experiences chronic 
pain culmination in the 2000 surgery.  The Board finds that 
the evidence is equipoise with regard to whether the 1999 
fall aggravated the right shoulder disorder.  As such the 
benefit of the doubt is in the veteran's favor.  Accordingly, 
the Board finds that service connection for the right 
shoulder disorder is warranted.  38 C.F.R. § 3.102; Allen v. 
Brown, 7 Vet. App. 439 (1995).


ORDER

Entitlement to service connection for a right shoulder injury 
as secondary to the veteran's service connected right knee 
disability is granted.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


